DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "preferably being a metal." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Claim 14 does not end with a period. Therefore, the complete scope of the claim cannot be ascertained rendering it indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,356,673 to Gailey (“Gailey”). All references are made with respect to Gailey unless otherwise noted.
Regarding claim 1, Gailey discloses an interlocking panel system (see Fig. 8) for covering a surface comprising: a first panel comprising 10a: a sheet-like section 24 configured to cover a portion of the surface, a receptacle 20 located at an end of the first panel, the receptacle forming an opening, the sheet-like section connected to and extending away from the receptacle, an interlock 34 comprising: an interlock hook portion 40 and an interlock receiver 38, the interlock hook portion configured to be non-reversibly insertable into the first panel receptacle to secure the first panel to the interlock; and a second panel 10c comprising: a second panel hook portion 16 located at an end of the second panel; and a sheet-like section 24 configured to cover a portion of the surface, the sheet-like section connected to and extending away from the second panel hook portion, the second panel hook portion configured to be non-reversibly insertable into the interlock receiver 38 to secure the second panel to the interlock; wherein the interlock 34 is completely covered by the first panel and the second panel, when the interlock is secured to the first panel and the second panel, such that the interlock is not visible from a top-down view towards the surface.
Regarding claim 2, Gailey discloses that the first panel 10a spans a first width, the second panel 10c spans a second width, and the interlock 34 spans a third width, the third width being substantially smaller than either the first width or the second width (see Fig. 1).
Regarding claim 3, Gailey discloses that the first panel and the second panel are made from a material having a first thickness and the interlock is made from a material having a second thickness.
Regarding claim 4, Gailey discloses that the first panel 10a further comprises a first panel hook portion 16 located at an end of the first panel opposite the end including the receptacle.
Regarding claim 5, Gailey discloses that the first panel includes a projection (small hook at end edge of 20) extending toward the surface being covered; the interlock hook portion is configured to engage with the projection of the first panel when the interlock is inserted into the receptacle of the first panel; and at least one of the interlock hook portion or the receptacle deflecting during the engagement therebetween.
Regarding claim 6, Gailey discloses an interlocking panel system (see Fig. 8) for covering a surface comprising: a first panel 10a comprising: a sheet-like section 24 configured to cover a portion of the surface, a receptacle 20 located at an end of the first panel, the receptacle forming an opening, the sheet-like section connected to and extending away from the receptacle, an interlock 34 comprising: an interlock hook portion 40 and an interlock receiver 38, the interlock hook portion configured to be non-reversibly insertable into the first panel receptacle to secure the first panel to the interlock; and a second panel 10c comprising: a second panel hook portion16 located at an end of the second panel; and a sheet-like section 24 configured to cover a portion of the surface, the sheet-like section connected to and extending away from the second panel hook portion, the second panel hook portion 16 configured to be non-reversibly insertable into the interlock receiver 38 to secure the second panel to the interlock; and a fastener 44 configured to secure the interlock to the surface, the first panel and the second panel, when the interlock is secured to the first panel and the second panel, being secured to the surface indirectly via the interlock when the faster secures the interlock to the surface.
Regarding claim 7, Gailey discloses that the second panel 10c further comprises a lifted section, the lifted section configured to provide a space above the fastener of the interlock (see portion of 10c spaced from fastener securing 34 to surface 32).
Regarding claim 8, Gailey discloses that the first panel and the second panel each comprise a single sheet of rigid material.
Regarding claim 10, Gailey discloses that the first panel 10a further comprises a first projection 16 extending toward the inner face and a second projection extending away from the inner face, the interlock hook portion being further configured to engage with the first projection during insertion with at least one of the interlock hook portion or the receptacle deflecting during the engagement therebetween.
Regarding claim 11, Gailey discloses a method of installing an interlocking panel system (Fig. 8) on a surface comprising: securing an interlock 34 to a first panel 10a, the first panel comprising a receptacle located at an end of the first panel, the securing the interlock to the first panel including inserting an interlock hook portion into the receptacle of the first panel such that the interlock hook portion 40 engages the first panel; securing the interlock to the surface, the interlock comprising a receiving portion 38; and securing a second panel 10c to the first panel by inserting a second panel hook portion into the interlock receiving portion between the first panel and the interlock such that the second panel hook portion engages a portion of the first panel.
Regarding claim 12, Gailey discloses the interlock 34 is secured to the surface with a fastener.
Regarding claim 13, Gailey discloses that the first panel 10a and the second panel 10c are not directly secured to the surface.
Regarding claim 14, Gailey discloses that the first panel and the second panel are secured to the surface via the interlock.
Regarding claim 15, Gailey discloses that securing the second panel to the first panel obscures the interlock from view.
Regarding claim 20, Gailey discloses that securing the interlock to the first panel comprises inserting the interlock hook portion into the receptacle of the first panel from an edge of the first panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gailey in view of U.S. Patent No. 5,349,801 to Verbofsky (“Verbofsky”).
Regarding claim 9, Gailey does not disclose a sealant located within the second panel hook portion. a sealant located within the second panel hook portion. Verbofsky in Fig. 5 discloses a panel system comprising a sealant (Verbofsky 34) located within a second panel hook portion (Verbofsky 31). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Gailey to have a sealant located within the second panel hook portion as taught by Verbofsky to provide the predictable result of preventing moisture infiltration behind the panels.
	

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gailey.
Regarding claim 16, Gailey discloses securing a second interlock to the second panel, the second panel comprising a second receptacle located at an end of the second panel opposite the second panel hook portion, the securing the second interlock to the second panel including inserting a second interlock hook portion into the receptacle of the second panel such that the second interlock hook portion engages the second panel; securing the second interlock to the surface, the second interlock comprising a second receiving portion; and securing the third panel to the second panel by inserting a third panel hook portion into the second interlock receiving portion between the second panel and the second interlock such that the third panel hook portion engages a portion of the second panel. It has been held that a mere duplication of parts, such as the duplication of the interlock and panel, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gailey in view of U.S. Patent No. 4,015,391 to Epstein et al. (“Epstein”).
Regarding claim 17, Gailey discloses securing an end of the first panel 10a, opposite the end including the receptacle at a first point in the surface but does not disclose that the surface is a sloped roof. Epstein discloses that panel system can be disposed on a side of a building or on a sloped roof (Epstein Fig. 16). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Gailey to have the panels installed on a sloped roof as taught by Epstein o provide the predictable result of cladding an entire building. 
Regarding claim 18, Gailey in view of Epstein discloses that the interlock 34 is secured to the sloped roof at a second point below the first point.
Regarding claim 19, Gailey in view of Epstein discloses that the end of the first panel 10a opposite the end including the receptacle is secured to the sloped roof directly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,384,543. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation recited in the pending claim is recited in and within the scope of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633